Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on 02/28/2022. Claims 1-4, 6-7 are currently pending and examined below.

Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 1-4, 6-7 under 35 U.S.C. 103 have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of Sawamoto et al US2005/0090950 (“Sawamoto”).

1Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. US2009/0143951 (“Takahashi”) in view of Sawamoto et al US2005/0090950 (“Sawamoto”).

Regarding claim(s) 1. Takahashi discloses an on-vehicle control device comprising: 
a control unit that controls an attitude of a vehicle based on a value of a behavior sensor that detects a behavior of the vehicle; and prohibits control based on the behavior sensor when the value of the behavior sensor exceeds a threshold (para. 325, e.g. a method for calculating the target longitudinal acceleration, the target longitudinal acceleration is changed to converge the target longitudinal acceleration to the driver-requested longitudinal acceleration while maintaining the absolute value of the longitudinal jerk generated on the vehicle not larger than a certain threshold value as shown in FIG. 21 ); and a travel environment determination unit that determines a travel environment of the vehicle based on an image information captured by a camera (para. 60, e.g. Those variables can be calculated from continuous images obtained by a CCD imaging element or other imaging devices or can be detected with the use of a millimeter-wave radar, a laser radar, or the like), wherein 
the behavior sensor is an acceleration sensor that detects a longitudinal acceleration of the vehicle (para. 61, e.g. collision avoidance calculation unit 3 calculates a collision-avoidable limit distance and a jerk-limited collision avoidable distance based on the steering angle .delta., the vehicle velocity V1_0, the vehicle longitudinal acceleration rate Gx1_0, the vehicle lateral acceleration rate Gy1_0, and the master brake pressure Pm, all of which are obtained by the host vehicle information detection unit 1 and based on the relative distance), and 
Takahashi does not explicitly disclose the control unit changes the threshold of the acceleration sensor to a lower value when the travel environment determination unit determines that a distance between the vehicle and an obstacle on the front side is equal to or longer than a predetermined distance (i.e. changing the acceleration threshold based on distance between vehicle and object). 
Sawamoto teaches another vehicle control system and method and the control unit changes the threshold of the acceleration sensor to a lower value when the travel environment determination unit (fig. 5, fig. 8, para. 30, e control object determinator changes the first distance evaluation threshold value based on the detection result of the acceleration/deceleration intention detector and determines that the object is the control object when the distance between the object and the travel locus of the subject vehicle is equal to or less than the first distance evaluation threshold value. Therefore, it is possible to determine the control object appropriately according to the level of probability of the subject vehicle interfering with the object.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Takahashi by incorporating the applied teaching of Sawamoto  of changing acceleration threshold based on distance from the detect object/obstacle to reduce the risk of vehicle collision and to improve vehicle safety.

Regarding claim(s) 2. Takahashi in view of Sawamoto further teaches wherein the control unit changes the threshold to a lower value when the travel environment is a predetermined travel environment (e.g. changing acceleration threshold based on object detected. See claim 1 for rationale.)

Regarding claim(s) 3, 7. Takahashi further teaches wherein the behavior sensor is a yaw rate sensor that detects a yaw rate of the vehicle (Para. 296, the collision avoidance calculation unit 3B may input the yaw rate r and the lateral moving velocity Vy1_0)
Takahashi is silent to the control unit changes the threshold of the yaw rate sensor to a lower value when the travel environment determination unit determines that the vehicle is traveling on a straight road.
Sawamoto teaches an applied concept of changing a threshold value such as acceleration when an object/obstacle is detected (fig. 5, fig. 8, para. 30). 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Takahashi by incorporating the applied teaching of Sawamoto  to reduce the risk of vehicle collision and to improve vehicle safety.

Regarding claim(s) 4, 6. Takahashi in view of Sawamoto further teaches wherein the travel environment determination unit acquires information on a steering angle from the vehicle in addition to the image information captured by the camera to determine that the vehicle is traveling on the straight road (para. 60, e.g. Those variables can be calculated from continuous images obtained by a CCD imaging element or other imaging devices or can be detected with the use of a millimeter-wave radar, a laser radar, or the like.)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666